Exhibit 10.2


PARENT GUARANTY AND INDEMNITY
THIS PARENT GUARANTY AND INDEMNITY, dated as of January 16, 2020 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guaranty”), made by Ares Commercial Real Estate Corporation, a Maryland
corporation (“Guarantor”), in favor of Morgan Stanley Bank, N.A., a national
banking association, as buyer (“Buyer”).
RECITALS
A.Pursuant to that certain Master Repurchase and Securities Contract Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), between Buyer and ACRC Lender MS LLC,
a Delaware limited liability company (“Seller”), Seller has agreed to sell to
Buyer, certain Purchased Assets, as defined in the Repurchase Agreement, upon
the terms and subject to the conditions as set forth therein.
B.    It is a condition precedent to Buyer acquiring the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guaranty.
NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Transaction Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer as follows:
1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings given them in the Repurchase
Agreement.
“Available Borrower Capacity” means, with respect to any Person, on any date of
determination, the total unrestricted borrower capacity which may be drawn upon
(taking into account required reserves and discounts) by such Person or its
Subsidiaries, at such Person’s or its Subsidiaries’ request, based upon approved
but undrawn amounts, under committed credit facilities or repurchase agreements
which provide financing to such Person or its Subsidiaries. For the avoidance of
doubt, any amounts counted toward Cash Liquidity shall not also be included in
Available Borrower Capacity.


“Debt Service” means for any Test Period, the sum of (a) Interest Expense for
any Person for such period, determined on a consolidated basis, and (b) all
regularly scheduled principal payments made with respect to Indebtedness of such
Person and its Subsidiaries during such period, other than any voluntary
prepayment or prepayment occasioned by the repayment of an underlying asset, or
any balloon, bullet, margin or similar principal payment which repays such
Indebtedness in part or in full.


“EBITDA” means with respect to any Person and for any Test Period, an amount
equal to the sum of (a) Net Income (or loss) of such Person (prior to any impact
from minority or non-controlling interests or joint venture net income and
before deduction of any dividends on preferred




--------------------------------------------------------------------------------




stock of such Person), plus the following (but only to the extent actually
included in determination of such Net Income (or loss)): (i) depreciation and
amortization expense (other than those related to capital expenditures that have
not been included in the calculation of Fixed Charges), (ii) Interest Expense,
(iii) income tax expense, and (iv) extraordinary or non-recurring gains, losses
and expenses, including but not limited to transaction expenses relating to
business combinations, other acquisitions and unconsummated transactions, (v)
unrealized loan loss reserves, impairments associated with owned real estate,
and other similar charges, including but not limited to reserves for loss
sharing arrangement associated with mortgage servicing rights, (vi) realized
losses on loans and loss sharing arrangements associated with mortgage servicing
rights and (vii) unrealized gains, losses and expenses associated with (A)
derivative liabilities including but not limited to convertible note issuances
and (B) mortgage servicing rights (other than the initial revenue recognition of
recording an asset), plus (b) such Person’s proportionate share of Net Income
(prior to any impact from minority or non-controlling interests or joint venture
net income and before deduction of any dividends on preferred stock of such
Person) of the joint venture investments and unconsolidated Affiliates of such
Person, all with respect to such period.


“Fixed Charge Coverage Ratio” means EBITDA (as determined in accordance with
GAAP) for the immediately preceding twelve (12) month period ending on the last
date of the applicable Test Period, divided by the Fixed Charges for the
immediately preceding twelve (12) month period ending on the last date of the
applicable Test Period; provided that the “Fixed Charge Coverage Ratio” and
associated components thereof shall be determined without regard to the effects
of consolidation of any issuer of a Specified Third Party Securitization on the
financial statements of the Guarantor under Accounting Standards Codification
Section 810, as amended, modified or supplemented from time to time, or
otherwise under GAAP.


“Fixed Charges” means at any time, the sum of (a) Debt Service, (b) all
preferred dividends that such Person is required, pursuant to the terms of the
certificate of designation or other similar document governing the rights of
preferred shareholders, to pay and is not permitted to defer, (c) Capital Lease
Obligations paid or accrued during such period and (d) any amounts payable under
any Ground Lease.


“Ground Lease” is defined in Exhibit III of the Repurchase Agreement.


“Investment Securities” shall mean any of the following:
(1)
par value of negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of less than 1 year; or



(2)
par value of negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of 1-10 years; or



(3)
par value of negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of more than 10 years;







--------------------------------------------------------------------------------




(4)
par value of single-class mortgage participation certificates in book-entry form
backed by single-family residential mortgage loans, the full and timely payment
of interest at the applicable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivative
securities); or



(5)
par value of single-class mortgage pass-through certificates in book-entry form
backed by single-family residential mortgage loans, the full and timely payment
of interest at the applicable certificate rate and ultimate collection of
principal of which are guaranteed by the Federal National Mortgage Association
(excluding REMIC or other multi-class pass-through certificates, pass-through
certificates backed by adjustable rate mortgages collateralized mortgage
obligations, securities paying interest or principal only and similar derivative
securities); or



(6)
par value of single-class fully modified pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of principal and interest of which is guaranteed by the Government
National Mortgage Association (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass­ through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivatives securities); or



(7)
par value of all actively and regularly traded investment- grade residential
mortgage-backed securities; or



(8)
such other investments as Guarantor and Buyer may agree.



“Recourse Indebtedness” means Indebtedness of a consolidated Subsidiary of
Guarantor for which Guarantor has provided a payment guarantee.


“Tangible Net Worth” means, with respect to any Person and any date, all amounts
that would be included under capital or shareholder's equity (or any like
caption) on the balance sheet of such Person, minus (a) amounts owing to that
Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with




--------------------------------------------------------------------------------




such Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid
taxes and/or expenses, plus deferred origination fees, net of deferred
origination costs, all on or as of such date; provided that “Tangible Net Worth”
shall be determined without regard to the effects of consolidation of any issuer
of a Specified Third Party Securitization on the financial statements of such
Person under Accounting Standards Codification Section 810, as amended, modified
or supplemented from time to time, or otherwise under GAAP. For the avoidance of
doubt, mortgage servicing rights shall not be deemed to be intangible assets.


“Test Period” means the time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.


“Total Liquidity” means, at any date of determination, the sum of (i) Cash
Liquidity plus (ii) unencumbered Investment Securities; provided, that “Total
Liquidity” and associated components thereof shall be determined without regard
to the effects of consolidation of any issuer of a Specified Third Party
Securitization on the financial statements of Guarantor under Accounting
Standards Codification Section 810, as amended, modified or supplemented from
time to time, or otherwise under GAAP.


2.    Guaranty. (a) Subject to Sections 2(b), 2(c) and 2(d) below, Guarantor
hereby unconditionally and irrevocably guarantees to Buyer the prompt and
complete payment when due, whether at stated maturity, by acceleration of the
Repurchase Date or otherwise, of all of the following: (i) all payment
obligations owing by Seller to Buyer under or in connection with the Repurchase
Agreement or any of the other Transaction Documents and (ii) all expenses,
including, without limitation, reasonable and documented attorneys’ fees and
disbursements, that are incurred by Buyer in the enforcement of any obligation
of Guarantor hereunder after the occurrence and during the continuance of an
Event of Default (collectively, the “Obligations”).
(b)Notwithstanding anything herein to the contrary, but subject to Sections 2(c)
and 2(d) below, which shall control, the maximum liability of Guarantor
hereunder and under the Transaction Documents shall in no event exceed (i)
twenty-five percent (25%) of the then outstanding Repurchase Price of all
Purchased Assets subject to Transactions as of such date plus (ii) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by Buyer in the enforcement of any obligation of Guarantor
hereunder.
(c)    Notwithstanding the foregoing, or any other provision herein to the
contrary, the limitation on recourse liability as set forth in Section 2(b)
above SHALL BECOME NULL AND VOID and shall be of no further force and effect,
and the Obligations shall be full recourse to Seller and Guarantor, jointly and
severally, upon the occurrence of any of the following:
(i)    a voluntary bankruptcy or insolvency proceeding is commenced by Seller,
Pledgor or Guarantor; and




--------------------------------------------------------------------------------




(ii)    an involuntary bankruptcy or insolvency proceeding is commenced against
Seller, Pledgor or Guarantor in connection with which Seller, Pledgor,
Guarantor, or any of their respective Affiliates has or have colluded in any way
with the creditors commencing or filing such proceedings.
(d)    In addition to the foregoing, and notwithstanding the limitations on
recourse liability set forth in Section 2(b) above, Guarantor shall be liable to
Buyer for any costs, claims, expenses or other liabilities actually incurred by
Buyer resulting from any of the following matters:
(i)    any breach of the covenants set forth in Article 13 of the Repurchase
Agreement that results in the substantive consolidation of any of the assets
and/or liabilities of Seller with the assets and/or liabilities of any other
entity in a bankruptcy or insolvency proceeding;
(ii)    fraud, intentional misrepresentation or willful misconduct by Seller,
Pledgor or Guarantor, or any Affiliate of Seller, Pledgor or Guarantor in
connection with the execution and delivery of this Guaranty, the Repurchase
Agreement or any of the other Transaction Documents, or any certificate, report,
financial statement or other instrument or document furnished to Buyer at the
time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement;
(iii)    Seller’s failure to obtain Buyer’s prior written consent to any
subordinate financing or voluntary liens encumbering any or all of the Purchased
Assets that are not permitted under the Transaction Documents; and
(iv)    any material breach by Seller, Pledgor or Guarantor, or any of their
respective Affiliates, of any representations and warranties relating to
Environmental Laws, or any indemnity for costs incurred by Buyer in connection
with the violation of any Environmental Law, the correction of any environmental
condition, or the removal of any hazardous substances, in each case in any way
affecting any or all of the Purchased Assets.
(e)    Nothing herein shall be deemed a waiver of any right which Buyer may have
under Sections 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy
Code to file a claim for the full amount of the outstanding obligations under
the Repurchase Agreement or to require that all Purchased Assets shall continue
to secure all of the outstanding obligations owing to Buyer in accordance with
the Repurchase Agreement or any other Transaction Documents.
(f)    Guarantor further agrees to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) which may be paid or incurred by Buyer in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, Guarantor under this Guaranty during the continuance of an
Event




--------------------------------------------------------------------------------




of Default. This Guaranty shall remain in full force and effect until the date
upon which the Obligations are paid in full.
(g)    No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations under this Agreement until the
Obligations are paid in full, but subject to the limitations on Guarantor’s
liability under Section 2(b) above; provided that this provision is not intended
to allow Buyer to recover an amount greater than the amount of the Obligations.
(h)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guaranty for such purpose.
3.    Subrogation. Upon making any payment hereunder, Guarantor shall be
subrogated to the rights of Buyer against Seller and any collateral for any
Obligations with respect to such payment; provided, that Guarantor shall not
seek to enforce any right or receive any payment by way of subrogation until all
amounts due and payable by Seller to Buyer under the Transaction Documents or
any related documents have been paid in full; provided, further, that such
subrogation rights shall be subordinate in all respects to all amounts owing to
Buyer under the Transaction Documents.
4.    Amendments, etc. with Respect to the Obligations. Until the Guaranteed
Obligations and the obligations of Guarantor under this Guaranty shall have been
indefeasibly paid or performed in full, Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against
Guarantor, and without notice to or further assent by Guarantor, any demand for
payment of any of the Obligations made by Buyer may be rescinded by Buyer and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Buyer and any Transaction
Document and any other document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Buyer shall have no obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Obligations or for this Guaranty or any property subject thereto. When
making any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller or any other Person, and




--------------------------------------------------------------------------------




any failure by Buyer to make any such demand or to collect any payments from
Seller or any such other Person or any release of Seller or such other Person
shall not relieve Guarantor of its Obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
5.    Guaranty Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guaranty constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guaranty; and all dealings between
Seller and Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty. Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or the Guaranty with respect to the Obligations. This Guaranty shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller, Pledgor or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guaranty or (iv) any other circumstance whatsoever (with or without notice
to or knowledge of Seller and Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations or of Guarantor under this Guaranty, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that Buyer may have against Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Buyer against
Guarantor. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and its successors
and assigns thereof, and shall inure to the benefit of Buyer and its permitted
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guaranty shall have been satisfied by
payment in full.




--------------------------------------------------------------------------------




(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:
(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller, any other guarantor or
any other person or security.
(ii)    Guarantor is presently informed of the financial condition of Seller and
of all other circumstances which diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Guarantor hereby covenants that
it will make its own investigation and will continue to keep itself informed
about the financial condition of Seller, the status of other guarantors, if any,
of all other circumstances which bear upon the risk of nonpayment and that it
will continue to rely upon sources other than Buyer for such information and
will not rely upon Buyer for any such information. Absent a written request for
such information by Guarantor to Buyer, Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information which Buyer may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any other guarantor.
(iii)    Guarantor has independently reviewed the Transaction Documents and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.
6.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for Seller
or any substantial part of the property of Seller, or otherwise, all as though
such payments had not been made.
7.    Payments. Guarantor hereby agrees that the Obligations will be paid to
Buyer, without set-off or counterclaim in United States Dollars at the address
specified in writing by Buyer.
8.    Representations and Warranties. Guarantor represents and warrants that:




--------------------------------------------------------------------------------




(a)    It is duly organized, validly existing and in good standing under the
laws and regulations of its jurisdiction of incorporation or organization, as
the case may be. It is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
its business, except to the extent that the failure to comply could not
reasonably be expected to have a Material Adverse Effect. It has the power to
own and hold the assets it purports to own and hold, and to carry on its
business as now being conducted and proposed to be conducted, and has the power
to execute, deliver, and perform its obligations under this Guaranty and the
other Transaction Documents;
(b)    This Guaranty has been duly executed by it, for good and valuable
consideration. This Guaranty constitutes a legal, valid and binding obligation
of Guarantor enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in proceedings in
equity or at law);
(c)    Guarantor does not believe, nor does it have any reason or cause to
believe, that it cannot perform in all respects all covenants and obligations
contained in this Guaranty applicable to it;
(d)    The execution, delivery and performance of this Guaranty will not violate
(i) its organizational requirements, (ii) any contractual obligation to which it
is now a party or constitute a default thereunder, or result thereunder in the
creation or imposition of any lien upon any of its assets, (iii) any judgment or
order, writ, injunction, decree or demand of any court applicable to it, or (iv)
any applicable Requirement of Law;
(e)    There is no action, suit, proceeding, litigation, investigation,
arbitration or proceeding of or before any arbitrator or Governmental Authority
is pending or, to the knowledge of Guarantor, threatened by or against Guarantor
or against its assets (i) that is reasonably likely to have an adverse effect on
the validity of any of the Transaction Documents or any action taken or to be
taken in connection with the obligations of Guarantor under any of the
Transaction Documents or (ii) that is reasonably likely to, individually or in
the aggregate, result in a Material Adverse Effect. Guarantor is in compliance
in all material respects with all Requirements of Law. Guarantor is not in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule, or regulation of any arbitrator or Governmental
Authority;
(f)    except as disclosed in writing to Buyer prior to the date hereof,
Guarantor has filed or caused to be filed (taking into account all applicable
extensions) all federal income tax returns and all other material tax returns
which, to the knowledge of Guarantor, are required to be filed and has paid all
taxes shown to be due and payable on said returns and all other material taxes,
fees or other charges imposed on it or any of the property of Guarantor by any
Governmental




--------------------------------------------------------------------------------




Authority (other than any such taxes, fees or charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings);
no material tax lien has been filed against the assets of the Guarantor, and, to
the knowledge of Guarantor, no material claim is being asserted in writing, with
respect to any such tax, fee or other charge; and
(g)    [Intentionally Omitted]
(h)    No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority or any other Person is required to authorize, or is required in
connection with, (i) the execution and performance of this Guaranty, (ii) the
legality, validity, binding effect or enforceability of this Guaranty against it
or (iii) the consummation of the transactions contemplated by this Guaranty,
except (A) filing obligations with the Securities and Exchange Commission
arising in the ordinary course of Guarantor’s business as a public company,
including, without limitation, 8K, 10Q and 10K filings, which have been obtained
and are in full force and effect and (B) those consents or authorizations that
have been obtained by Guarantor prior to or on the Closing Date.
Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.
9.    Financial Covenants.
(b)    Guarantor hereby agrees that, until the Repurchase Obligations have been
paid in full, Guarantor shall, at all times satisfy the following financial
covenants, as tested quarterly or at such other times as required under the
Repurchase Agreement:
(i)    Guarantor (and its consolidated Subsidiaries) shall have Total Liquidity
of not less than the lesser of (i) $10,000,000 and (ii) the greater of (x)
$5,000,000 and (y) 5% of Recourse Indebtedness (such amount, “Guarantor’s
Minimum Total Liquidity”); provided, in the event that Guarantor’s Total
Liquidity shall equal or exceed $5,000,000 (such amount, the “Guarantor’s Actual
Total Liquidity”), then Guarantor may satisfy the difference between the
Guarantor’s Minimum Total Liquidity requirement and the Guarantor’s Actual Total
Liquidity Amount with Available Borrower Capacity;
(ii)    Guarantor (and its consolidated Subsidiaries) shall have a ratio of
Indebtedness to Tangible Net Worth not more than 4.00 to 1.00;
(iii)    Guarantor (and its consolidated Subsidiaries) shall have a ratio of
Recourse Indebtedness to Tangible Net Worth not more than 3.00 to 1.00;
(iv)    Guarantor shall have a minimum Tangible Net Worth of at least the sum of
(i) eighty percent (80%) of Guarantor’s Tangible Net Worth as of September 30,
2013 plus (ii)




--------------------------------------------------------------------------------




eighty percent (80%) of the net proceeds (after deducting transaction costs)
Guarantor receives from equity issuances after September 30, 2013.
(v)    Guarantor’s Fixed Charge Coverage Ratio for the immediately preceding
twelve (12) month period ending on the last day of the applicable Test Period
shall be at least 1.25 to 1.00, with compliance to be tested as of the end of
each Test Period.
(c)    Guarantor’s compliance with the covenants set forth in this Section 9
must be evidenced by the financial statements and by a Covenant Compliance
Certificate furnished together therewith, as provided by Seller to Buyer (i)
each fiscal quarter and (ii) pursuant to Article 3(f)(iii) of the Repurchase
Agreement and compliance with all such covenants are subject to continuing
verification of Buyer and Guarantor shall provide information that is reasonably
requested by Buyer (to the extent such information can be obtained without undue
burden to Seller) with respect to any lawsuits and/or other matters disclosed in
any financial statements of Guarantor delivered to Buyer or disclosed in any
Form 8-K filed by Guarantor with the Securities and Exchange Commission which
would reasonably be expected to have a material adverse effect on Guarantor’s
ability to comply with the covenants set forth in this Section 9; provided,
that, for the avoidance of doubt, such continued verification shall not obligate
Guarantor or Seller to provide additional financial statements or Covenant
Compliance Certificates other than those required above, or under Article 12(g)
of the Repurchase Agreement.
(d)    Notwithstanding anything to the contrary contained in this Guaranty, in
the event that Guarantor, Seller or any Affiliate thereof that is a Subsidiary
of Guarantor has entered into or shall enter into or amend any other commercial
real estate loan repurchase agreement, warehouse facility or credit facility
with any other lender or repurchase buyer with terms more restrictive to the
repurchase seller or borrower thereunder than the covenants in this Section 9,
then this Section 9 shall be deemed to be automatically modified to such more
restrictive terms for so long as (and only for so long as) the more restrictive
terms remain in effect.
10.    Further Covenants of Guarantor:     
(a)    Anti-Money Laundering, Anti-Corruption and Economic Sanctions.
(i)    Guarantor is in compliance, in all material respects, with (A) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, (B) the USA PATRIOT Act, and (C) the United
States Foreign Corrupt Practices Act of 1977, as amended, and any other
applicable anti-bribery laws and regulations. No part of the proceeds of any
Transaction will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order




--------------------------------------------------------------------------------




to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
(ii)    Guarantor agrees that, from time to time upon the prior written request
of Buyer, it shall execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA PATRIOT Act and to fully
effectuate the purposes of this Agreement); provided, however, that nothing in
this Section 10(b)(ii) shall be construed as requiring Buyer to conduct any
inquiry or decreasing Guarantor’s responsibility for its statements,
representations, warranties or covenants hereunder. In order to enable Buyer and
its Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the USA
PATRIOT Act and regulations thereunder, Guarantor on behalf of itself and its
Affiliates makes the following representations and covenants to Buyer and its
Affiliates, that neither Guarantor, nor, any of its Affiliates, is a Prohibited
Person and Guarantor is not acting on behalf of or on behalf of any Prohibited
Person. Guarantor agrees to promptly notify Buyer or a person appointed by Buyer
to administer their anti-money laundering program, if applicable, of any change
in information affecting this representation and covenant.
(b)    Office of Foreign Assets Control. Guarantor warrants, represents and
covenants that neither Seller, to its Knowledge any of its Affiliates, or the
Purchased Assets are or will be an entity or Person that is or is owned or
controlled by a Person that is the subject of any Sanctions. Guarantor covenants
and agrees that, with respect to the Transactions under this Agreement, none of
Guarantor or, to Guarantor’s Knowledge, any of its Affiliates will conduct any
business, nor engage in any transaction, Purchased Assets or dealings, with any
Person who is the subject of Sanctions. Guarantor further covenants and agrees
that it will not, directly or indirectly, use the proceeds of the facility, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions.
(e)    Limitation on Distributions.  After the occurrence and during the
continuation of any monetary or material non-monetary Default or any Event of
Default, Guarantor shall not declare or make any payment on account of, or set
apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity or
partnership interest of Guarantor, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Guarantor; provided that,
notwithstanding the foregoing, Guarantor shall, during a nonmonetary default of
Seller or Guarantor, be permitted to pay any dividends or distributions




--------------------------------------------------------------------------------




necessary to maintain the status of the Guarantor as a real estate investment
trust within the meaning of Internal Revenue Code Section 856.
11.    [Intentionally Omitted]
12.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.    Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
14.    No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
15.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer. This Guaranty shall be binding upon the heirs, personal representatives,
successors and assigns of Guarantor and shall inure to the benefit of Buyer, and
their respective successors and permitted assigns. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTIONS 5‑1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
16.    Notices. Unless otherwise provided in this Agreement, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either




--------------------------------------------------------------------------------




commercial or United States Postal Service, with proof of delivery or (d) by
telecopier (with answerback acknowledged) or e-mail provided that such
telecopied or e-mailed notice must also be delivered by one of the means set
forth above, to the address specified below or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section 16. A notice shall be deemed to have been given: (w) in the case
of hand delivery, at the time of delivery, (x) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (y) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (z) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section 16. A party receiving a notice that does not comply
with the technical requirements for notice under this Section 16 may elect to
waive any deficiencies and treat the notice as having been properly given.






--------------------------------------------------------------------------------




 
 
Buyer:










with a copy to:
Morgan Stanley Bank, N.A.
1585 Broadway, 25th Floor
New York, New York 10036 
Attention: Anthony Preisano
Email: Anthony.Preisano@morganstanley.com


Morgan Stanley Bank, N.A.
One Utah Center, 201 South Main Street 
Salt Lake City, Utah 84111


and to:


Morgan Stanley Bank, N.A.
1 New York Plaza, 41st Floor
New York, New York 10004
Attention: Tom O’Donnell
Email: wltapes@morganstanley.com




and to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attention: Daniel L. Stanco, Esq.
Email: daniel.stanco@ropesgray.com


Guarantor:
Ares Commercial Real Estate Corporation
245 Park Avenue, 42nd Floor
New York, New York 10167
Attn: Sumit Sasidharan; Elaine McKay
Email: ssasidharan@aresmgmt.com;
   emckay@aresmgmt.com


with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: Loren Finegold
Email: Loren.Finegold@lw.com



    
17.    SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND, BY ITS
ACCEPTANCE OF THIS GUARANTY, BUYER HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(A)    SUBMITS TO THE NON- EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF




--------------------------------------------------------------------------------




AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF, SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO
ENFORCE ITS OBLIGATIONS UNDER THIS GUARANTY OR RELATING IN ANY WAY TO THIS
GUARANTY, THE REPURCHASE AGREEMENT OR ANY TRANSACTION UNDER THE REPURCHASE
AGREEMENT;
(B)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF RESIDENCE OR
DOMICILE;
(C)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 14 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE BEEN
NOTIFIED; AND
(D)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
18.    Integration. This Guaranty represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.
19.    Counterparts. This Guaranty may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
by telecopier or other electronic transmission (including a .pdf e-mail
transmission) of an executed counterpart of a signature page to this Guaranty
shall be effective as delivery of an original executed counterpart of this
Guaranty.
20.    Acknowledgments. Guarantor hereby acknowledges that:
(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the related documents;
(b)    Buyer does not have any fiduciary relationship to Guarantor, and the
relationship between Buyer, on the one hand, and Guarantor, on the other, is
solely that of creditor and surety; and
(c)    no joint venture exists between or among any of Buyer, Guarantor and/or
Seller.




--------------------------------------------------------------------------------




21.    Intent. Guarantor (a) acknowledges that each of the Repurchase Agreement
and each Transaction thereunder constitutes a “securities contract” as that term
is defined in Section 741(7)(A)(i) of the Bankruptcy Code and a “master netting
agreement” as that term is defined in Section 101(38A)(A) of the Bankruptcy
Code, (b) intends and acknowledges that this Guaranty is “a security agreement
or arrangement or other credit enhancement” that is “related to” and provided
“in connection with” the Repurchase Agreement and each Transaction thereunder
and is within the meaning of Sections 101(38A)(A), 101(47)(a)(v) and
741(7)(A)(xi) of the Bankruptcy Code and is, therefore, (i) a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code and (ii) a “master netting agreement” as that term is defined in Section
101(38A) of the Bankruptcy Code and (c) intends and acknowledges that any
party's right to cause the termination, liquidation or acceleration of, or to
offset net termination values, payment amounts or other transfer obligations
arising under or in connection with the Repurchase Agreement and this Guaranty
is in each case a contractual right to cause the termination, liquidation or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with this Guaranty as
described in Sections 555 and 561 of the Bankruptcy Code.
21.    WAIVERS OF JURY TRIAL. EACH OF GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, BUYER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Parent Guaranty and
Indemnity to be duly executed and delivered as of the date first above written.


GUARANTOR:
ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation


By: /s/ Keith Kooper                
Name: Keith Kooper
Title:    Vice President




